Citation Nr: 0432106	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  98-04 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for mechanical low back pain (lumbosacral 
strain).

2.  Entitlement to an initial compensable evaluation for 
service-connected status post left orchiectomy and 
epididymectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from November 1974 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In July 2003, the veteran testified at a central office 
hearing held in Washington, DC, before the undersigned; a 
transcript of that hearing is associated with the record.  

The issue of entitlement to an initial disability evaluation 
in excess of 10 percent for mechanical low back pain 
(lumbosacral strain) is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the July 2003 hearing, the veteran and his representative 
indicated that the issue of entitlement to an initial 
compensable evaluation for his service-connected status post 
left orchiectomy and epididymectomy was being withdrawn.





CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal for 
entitlement to an initial compensable evaluation for service-
connected status post left orchiectomy and epididymectomy are 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed. A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative. 38 
C.F.R. §§ 20.202, 20.204 (2004).

At the veteran's July 2003 hearing before the undersigned, 
the veteran and his representative indicated that the issue 
of entitlement to an initial compensable evaluation for 
service-connected status post left orchiectomy and 
epididymectomy was being withdrawn.  The transcript of the 
veteran's hearing before the undersigned constitutes written 
withdrawal of the substantive appeal with regard to these 
issues.  38 C.F.R. § 2.204.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with regard to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal of the 
issue of entitlement to an initial compensable evaluation for 
service-connected status post left orchiectomy and 
epididymectomy.  The appeal is dismissed.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


ORDER

The appeal for entitlement to an initial compensable 
evaluation for service-connected status post left orchiectomy 
and epididymectomy is dismissed.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2004) (VA regulations implementing 
the VCAA).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA must 
notify the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In order to comply with the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Quartuccio v. 
Principi, 16 Vet. App. 183, the veteran should be notified of 
the evidence and information for which he is responsible and 
that which VA is responsible.  In this case, the veteran has 
not been informed of the VCAA with respect to the initial 
rating issue.  Accordingly, a remand is necessary to ensure 
compliance with the provisions of the VCAA, VA implementing 
regulations, and the Court's decision in Quartuccio.  

The Board further finds that a current VA orthopedic 
examination is required before addressing the initial rating 
issue on appeal.  Although the January 1997 VA examination 
report was sufficient for the RO to adjudicate whether 
service connection was warranted for the veteran's low back 
disorder, additional information is necessary in order to 
accurately determine the appropriate disability ratings.  
38 C.F.R. § 4.71a, Part 4 (2004).

In addition to the foregoing, there have been significant 
changes in the pertinent rating criteria regarding low back 
disorders during the course of this appeal.  The criteria for 
evaluating intervertebral disc syndrome contained in 
Diagnostic Code 5293 were revised effective from September 
23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
In addition, the criteria for evaluating diseases and 
injuries of the spine were revised effective September 26, 
2003.  See 68 Fed Reg. 51454-51458 (August 27, 2003).  The 
record does not show that the RO has considered these 
revisions to the Rating Schedule.  On remand, the RO should 
consider all applicable rating criteria including the changes 
in the Rating Schedule identified above.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and any other applicable 
legal precedent are fully complied with 
and satisfied, including informing the 
veteran of the period of time which he 
has to submit additional evidence.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated or evaluated the veteran 
for his service-connected mechanical low 
back pain (lumbosacral strain) since 
March 2002, the date that the 
supplemental statement of the case was 
issued.  After securing any necessary 
release, the RO should obtain these 
records.

?	If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, the RO 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

?	The RO should specifically request 
the records from the "Fort 
Eustice" Medical Center and the VA 
hospital, which the veteran 
discussed during his July 2003 
testimony before the undersigned.  

3.  The RO should then make arrangements 
for the veteran to be afforded a VA 
examination to determine the current 
degree of severity of the veteran's 
service-connected mechanical low back 
pain (lumbosacral strain).  The veteran 
should be properly notified of the date, 
time, and place of the examination in 
writing.  The claims folder must be made 
available to and be reviewed by the 
examiner.  

?	The examiner should describe all 
symptomatology due to the veteran's 
service-connected mechanical low 
back pain (lumbosacral strain).  Any 
indicated studies, including an X-
ray study and range of motion 
testing in degrees, should be 
performed.  

?	In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion 
of motion of the lumbar spine that 
is accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain of the lumbar spine.  

?	Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

?	The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

?	The examiner should specifically 
identify any evidence of neuropathy 
due to service-connected mechanical 
low back pain, to include reflex 
changes, characteristic pain, and 
muscle spasm.  

?	The examiner should specifically 
address whether there is muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  

?	The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected 
mechanical low back pain on his 
ability to work.  

?	The rationale for all opinions 
expressed should also be provided.

4.  Then, the RO should ensure that all 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  After completing any additional 
necessary development, the RO should then 
readjudicate the issue on appeal.  The RO 
must consider all evidence received or 
secured since the March 2002 supplemental 
statement of the case.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  In particular, the RO should 
consider the applicable changes in the 
schedule for rating spinal disabilities 
and injuries effective in September 2002 
and September 2003.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified 
VA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



